DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs filed on 05/27/2020 and 08/04/2020 have been considered.  Signed and initialed PTO-1449s that corresponds to the IDSs are attached herewith.

Allowable Subject Matter
Claims 1-10 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method to analyze hair composition, based on processing light patterns obtained from a microscope digital picture in polarized light of a hair sample, wherein the amount of each analyte present in the hair sample is calculated via unmixing, the method comprising the steps of: a) a calibration phase in which the light patterns of analytes are constructed from microscope digital pictures in polarized light of said analytes; b) a measuring phase in which the light pattern of the hair sample is constructed from microscope digital pictures in polarized light of said hair sample; each of said light patterns being a construction of a spectral pattern, wherein each pixel of the picture is characterized by its wavelength and absorbance; -2- Application No.: Not Yet Knownc) a determination phase in which steps a) and b) are compared to determine absolute amount or concentration, wherein prior to said measuring phase b) a conditioning phase is performed, comprising storing the hair sample, during a period of time of at least half a day, in a sealed container 
Claims 2-10 are allowable because they are dependent on claim 1 or an intermediate claim.

Witchell et al (US 2017/0119130 A1) is the closest prior art to the Applicant’s claimed invention.  However Witchell et al does not teach of comparing light patterns which are construction of spectral pattern, and of a pretreatment process of the hair with turpentine oil.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886